Citation Nr: 1004565	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to injury due to use of 
crutches associated with status post bilateral 
bunionectomies with bilateral hammer toe and pes planus.

2.  Entitlement to a total disability evaluation based upon 
unemployability (TDIU) due to service-connected disability. 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  
The Veteran appealed as to an August 2001 rating decision 
denying entitlement to TDIU; and as to an April 2003 rating 
decision denying service connection for a left shoulder 
condition.

In November 2003, the Veteran submitted a motion for 
reconsideration to the Board on several claims including 
with respect to service connection for a left shoulder 
disability; and to TDIU.  In January 2004, the Board denied 
the Veteran's motion for reconsideration.

In August 2003 and again in March 2005 the Board remanded 
the case with respect to other matters-other claims not 
before the Board at this time-requiring deferral of the TDIU 
claim.  In September 2006 the Board in part remanded the two 
issues on appeal, for a statement of the case for the left 
shoulder claim, and deferral of the TDIU claim pending 
development on other claims.  Lastly, in July 2008 the Board 
remanded the case in part for further development regarding 
the left shoulder claim, with deferral of the TDIU claim 
pending other ordered actions.


FINDINGS OF FACT
 
1.  The competent evidence is against a finding that: a left 
shoulder disorder was present in service; any current left 
shoulder disorder is related to service, or was caused by or 
aggravated by a service-connected disability; and that any 
left shoulder disorder constituting arthritis manifested 
itself to a compensable degree within a year following 
separation from active duty.

2.  The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated during military service; is not proximately due 
to or the result of a service-connected disease or 
disability; and may not be presumed to have been so 
incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).  

2.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
a claim for service connection, so that VA must provide 
notice that a disability rating and an effective date will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matter decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, 
the Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between March 2002 and January 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
TDIU claims on appeal and decided below.  The RO has 
provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most 
recently in an October 2008 supplemental statement of the 
case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA most recently examined the Veteran for compensation 
purposes in January and February 2007 addressing the 
unemployability issue, and in September 2008 addressing the 
left shoulder service connection claim.  At those 
examinations the examiners specifically addressed the 
questions of employability and service connection, 
respectively.  Findings from these examinations are adequate 
for the purposes of deciding the respective clams on appeal.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with 
the instructions from its June 2008 remand.  Specifically, 
the RO was instructed (1) to schedule the Veteran for an 
orthopedic examination of the left shoulder disability, (2) 
and readjudicate the claims for service connection for left 
shoulder disability and TDIU, to include whether forwarding 
of the TDIU claim to the Director, Compensation and Pension 
Service was warranted.  The Board finds that the RO has 
complied with these instructions.  Stegall, supra.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has identified, and the record 
does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  Service Connection for Left Shoulder Disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, then such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis 
includes degenerative joint disease.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence does not show that the Veteran possesses 
medical expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims entitlement to service connection for a 
left shoulder disorder, which, as reflected in a September 
2008 VA examination report, most recently has been diagnosed 
as left rotator cuff tear with degenerative changes at the 
acromioclavicular joint.  The Veteran maintains that the 
claimed left shoulder disorder resulted from injury to the 
left shoulder in 2001 caused by use of crutches required 
after surgery on his service-connected right foot.  

The Veteran does not claim that a left shoulder disorder was 
incurred in service, and on review of the service treatment 
records there is no competent evidence of any left shoulder 
injury, disease, or disorder in service.  At the time of his 
October 1978 examination at expiration of term of service 
(ETS), the Veteran did not report having had any problems 
with his left shoulder.  Although he noted swollen or 
painful joints, he indicated that this related to feet and 
left knee problems.  On examination, the evaluation for the 
upper extremities and other musculoskeletal system was 
normal except for pes planus of the feet.

After service, the pertinent medical evidence are contained 
in VA and private treatment and examination reports, 
including treatment records associated with claims for 
Social Security Administration disability benefits.  VA 
treatment records show that the Veteran underwent surgery on 
his right foot in January 2001.

The report of an April 2001 VA examination of the left knee 
and both feet shows that the Veteran had had a right 
bunionectomy and release of multiple hammer toes in January 
2001; and was still non-weight-bearing in a short leg cast 
and on crutches.  He reported that using his crutches 
aggravated his lower back.  There is no indication in that 
report of any complaints or findings referable to the left 
shoulder.

VA treatment records show that the Veteran was seen in 
September 2001 with a complaint of left shoulder pain for 
five weeks.  He reported he did not injure his arm, he just 
woke up one day with pain.  He was seen in October 2001 with 
a complaint of left shoulder pain for three months.  He was 
unable to reach above his head and across to the right 
shoulder.  When seen in December 2001, the Veteran reported 
complaints of some left shoulder pain, which started about 
six months before, and which was rather spontaneous, with no 
trauma etiology.  The provider diagnosed probable neuroma 
between the third and fourth metatarsal heads, and mild 
impingement, left shoulder. 

The report of VA orthopedic/joints examinations in October 
2001 (prior to the October 2001 treatment visit above) and 
in April 2002 show no complaints or findings referable to 
the left shoulder.

The report of a March 2003 VA examination shows that the 
Veteran reported that he developed pain in the left shoulder 
while on crutches after right foot surgery in 2001.  After 
examination the report contains pertinent diagnoses of (1) 
tear rotator cuff, left shoulder, and (2) osteoarthritis, 
left acromioclavicular joint.  The examiner opined that the 
Veteran had a chronic tear of the left rotator cuff and some 
osteoarthritis in the left acromioclavicular joint.  The 
examiner opined that he did not believe that these were the 
result of using crutches postoperative bunionectomy.

The report of a September 2008 VA examination shows that the 
Veteran reported that after his January 2001 foot surgery 
and associated with his subsequent use of crutches (from 
January 2001 through June 2001), he had an onset of left 
shoulder pain in March 2001.  He reported that he continued 
to have left shoulder pain.  He denied having any problems 
with right shoulder pain.  He reported complaints of having 
difficulty with activities requiring use of the arm 
overhead.  

The examiner reviewed and discussed pertinent treatment and 
examination records in the claims file between 2001 and 
2005, as well as current X-ray examination results showing 
minimal degenerative changes of the acromioclavicular joint.  
After examination, the report contains a diagnosis of left 
rotator cuff tear with degenerative changes at the 
acromioclavicular joint.  

The examiner opined indicating that it was not likely ("not 
as least as likely as not") that the left shoulder condition 
was either caused by or aggravated by use of an axillary 
crutch during recovery from service-connected foot surgery.  
The examiner based this opinion in major part on the 
rationale that there was no supporting documentation or 
evidence in the medical records that the left rotator cuff 
tear was caused by or aggravated by the use of an axillary 
crutch during recovery from the foot surgery.  The examiner 
also indicated concurrence with the same opinion given by a 
different examiner at the March 2003 VA examination.  The 
present examiner concluded that the preponderance of the 
evidence did not support a conclusion that the left shoulder 
condition was due to the use of the axillary crutches after 
the foot surgery.

On review, while the record shows that the Veteran has a 
chronic left shoulder condition, the preponderance of the 
evidence is against the finding that this condition is 
related to service-nor is this claimed-or to a service-
connected disability.  

There is no indication of any referable left shoulder 
problems in the service treatment or examination records in 
service, or at separation.  Thereafter, there are no medical 
records showing any left shoulder condition until the report 
of the September 2001 VA treatment record when the Veteran 
reported having a left shoulder pain for the previous five 
weeks.  This lengthy period after service without treatment 
is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily 
against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

The treatment records show no indication that any of the 
different treating physicians attributed the Veteran's left 
shoulder condition to the use of crutches following surgery 
for his service-connected foot in 2001.  The opinions given 
on this subject by the VA examiners at the March 2003 and 
September 2008 VA examinations were that the Veteran's left 
shoulder condition was not secondary to the use of crutches 
after the 2001 surgery.  These examiners based their opinion 
on examination and a review of the record that is reflected 
in the discussion above.  The March 2003 and September 2008 
VA medical opinion are very persuasive, as they were based 
on correct facts and are supported by rationale.  There are 
no contrary opinions.  

Further, there is no evidence of any arthritis-as may be 
referable to the findings of degenerative changes-within the 
first year after service so as to warrant service connection 
on the basis of the relevant regulatory presumption.  See 
38 C.F.R. §§ 3.307, 3.309.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question 
of medical expertise.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Jandreau 
v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting 
a contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.

After considering all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a left shoulder disorder.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
III.  TDIU

The Veteran is seeking a TDIU rating on the basis that as a 
result of impairment caused by the symptoms of his service-
connected disabilities, he is unable to follow a 
substantially gainful occupation.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and that, if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be 70 percent 
or more.  38 C.F.R. § 4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2009).  Factors to be considered are the 
Veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is in effect for the following 
disabilities: 
(1)  bilateral pes planus, currently evaluated as 30 
percent disabling;  
(2)  mechanical back pain with scoliosis and 
degenerative changes, currently evaluated as 20 percent 
disabling; 
(3)  status post repair of patellar tendon, left knee, 
with traumatic arthritis, currently evaluated as 10 
percent disabling;
(4)  residuals, left foot bunionectomy, currently 
evaluated as 10 percent disabling;
(5)  hammertoes, right foot, currently evaluated as 10 
percent disabling;
(6)  hammertoes, left foot, currently evaluated as 10 
percent disabling; and
(7)  residuals, right foot bunionectomy, currently 
evaluated as 10 percent disabling.

After combining these ratings under  38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold 
requirement (of a combined disability rating of 70 percent 
or more) to be considered for a TDIU rating for the period 
since submitting his claim.  38 C.F.R. § 4.16(a), (b).  
Therefore, the remaining question is whether the service-
connected disabilities, in and of themselves, precluded the 
Veteran from securing or following a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  
 
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As noted above, marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21- 
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Further, marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough for a grant of a TDIU.  In itself, a disability 
rating is recognition that the impairment makes it difficult 
to obtain or keep employment.  But the ultimate question is 
whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment. Id.  If he is not so capable, then a grant 
of TDIU is warranted; not otherwise.

In the Veteran's application for increased compensation 
based on unemployability submitted in February 1997, he 
indicated that he was not able to work since January 1977 
due to symptoms associated with his service-connected 
disabilities of his knee and foot.  On the application form 
the Veteran reported that he completed four years of high 
school education, and training in cosmetology from 1980 to 
1984.  He reported that he last worked full-time in January 
1997, when his occupation was mail handler.  

In a VA Form 21-8940, "Veteran's Application for Increased 
Compensation Based on Unemployability", submitted in April 
2004 after his appeal on that matter was perfected, he 
indicated that he was not able to work since January 1977 
due to symptoms associated with his service-connected 
disabilities of his back, knees, and feet.  On the 
application form the Veteran reported that he completed four 
years of high school education, and training in cosmetology 
from 1980 to 1984.  He reported that he last worked full-
time in January 1997, when his occupation was hair stylist.  

The Board has reviewed and considered all of the competent 
medical evidence on file, which includes the reports of 
service treatment records, VA and private treatment records, 
and reports of VA examinations.  The most probative evidence 
on the issue of entitlement to TDIU is contained in reports 
of VA examinations dated in January and February 2007, which 
contain opinions specifically addressing this question.  

The report of the January 2007 VA examination shows that the 
examiner examined the Veteran for his back, knees, and feet.  
During the examination the Veteran reported complaints of 
low back pain on prolonged standing, with problems bending 
his back at times.  These symptoms were intermittent.  The 
examiner noted that there had been no physician prescribed 
bed rest in the previous year.  The Veteran reported that 
the pain did not radiate into his legs.  He described the 
back pain as lasting four to five hours and which he 
described as "aching."  He rated the intensity as 9/10.  He 
did not take any medication for the back.  He reported that 
he had flare-ups three to four times a week, which lasts 
five to six hours with a severity of 9/10.  Alleviating 
factors included relaxing: sitting or laying down.  He 
reported he had no associated features or symptoms.

The Veteran reported that he did not use aids to ambulate 
and did not use any braces.  He reported that he did not 
know how far he could walk and he was not unsteady or have 
any history of falls.  There had been no injury or surgery 
to the back.  He did not have problems with daily activities 
involving any of the areas examined.  The Veteran stated 
that he worked as a hair stylist until January 1987, and 
quit due to problems with his back, feet, and right hand, 
with right hand surgery in 1998.  

The Veteran reported that he sustained a left knee tear of 
the patellar tendon in service which was repaired.  He 
reported complaints that his left knee "goes out." He had 
similar symptoms on the right knee, which had a similar 
history of injury and surgery.  He reported that he had 
aches at times and that his symptoms increase with prolonged 
standing and walking.  He had occasional swelling.  He 
currently was taking Motrin 800 mg. three times per day for 
his knee and feet.  He reported that he did not have periods 
of flare-up or joint disease.  He did not use any braces or 
aids to ambulate.  He reported that he did not have 
inflammatory arthritis and his knees do not dislocate or 
sublux.  

The Veteran reported that he had problems with calluses and 
corns on his feet during service that were treated.  He 
reported current complaints of painful calluses on the ball 
of his foot and that he could not stand or walk for long 
periods due to pain.  He reported that he had flat feet.  He 
did not have any pain at rest.  He did not have flare ups or 
joint disease in the feet.  He did not use any corrective 
shoes or inserts.  

On examination of the spine, the Veteran complained of some 
pain to light touch in the lower lumbar region.  He 
exhibited the following ranges of motion: forward flexion 
zero to 90 degrees with pain at the end point; extension 
zero to 30 degrees, non-painful; left lateral flexion zero 
to 30 degrees, non-painful; right lateral flexion zero to 30 
degrees with pain at the endpoint; and left lateral rotation 
and right lateral rotation both zero to 30 degrees with pain 
at the end point.  The Veteran also complained of some back 
pain with rotation of his upper body at the hips.  There was 
no objective evidence of pain, and repetitive motion did not 
change anything.  

Deep tendon reflexes revealed hyporeflexia throughout, both 
knee jerk and ankle jerk.  Straight leg raising at 70 
degrees bilaterally caused low back pain.  Sensation was 
intact to light touch in both feet.  In sitting position, 
straight leg raises to 80 degrees bilaterally caused no 
obvious pain. Testing revealed a 4/5 positive Waddell sign.  
X-rays of the lumbar spine were normal.

Knee examination revealed a well-healed transverse scar over 
the patella.  All ligaments were stable.  Range of motion 
study showed zero degrees of extension with zero to 120 
degrees of flexion with some subjective pain at the end 
point.  There was no objective evidence of pain.  Repetitive 
motion did not change anything.  The Veteran had moderate 
subpatellar crepitus with motion.  There was no joint line 
tenderness.  Although this section of the examination report 
began with the descriptor "examination of the right knee" 
review of the remainder of the examination report reflects 
that the examination was of the left knee. 

Examination of the feet showed good hallux valgus correction 
apparently with only remaining 10 degrees of hallux valgus 
on both first metatarsal phalangeal joints.  The Veteran had 
zero to 45 degrees of dorsiflexion at both metatarsal 
phalangeal joints with no flexion.  Repetitive motion did 
not change anything and motion was non-painful.  Both feet 
had callosities on the plantar surface of the midfoot near 
the metatarsal phalangeal joints on the second and third 
toe.  There was a little remaining hammertoe deformity on 
the fourth toe of the left foot, but none on the right.  
This was passively correctable.  There was very mild pes 
planus if any.  There was no malalignment of the Achilles' 
tendon and there was no midfoot malalignment or deformity in 
either foot.  There were no skin or vascular changes.  The 
examiner opined that he was unable to determine functional 
limitations of standing, walking by looking at the feet.  
There was no evidence of painful motion, edema, instability, 
weakness, or tenderness, except slight tenderness over the 
callosities on the plantar surface of the feet.  

X-ray examination showed arthritic changes in the 
patellofemoral joint of the left knee with narrowing of the 
joint space and spurring; and narrowing of the medial and 
lateral compartments with mild spurring there.  X-ray 
examination of the feet showed surgical changes from bunion 
surgery as well as excision of the head of the proximal 
phalanx of the PIP joint level on toes two, three, and four 
bilaterally.  There was a little residual deformity of the 
left proximal interphalangeal (PIP) joint.

After examination the report contains impressions of (1) no 
objective evidence of musculoskeletal disease found on back 
examination and X-rays; (2) status post patellar tendon 
repair left knee with traumatic patellofemoral arthritis, 
mild; and (3) status post bunion surgery and hammertoe 
correction of second, third, and fourth toes bilaterally, 
mild.

At the conclusion of the report the examiner commented that 
he was unable to demonstrate any physical impairment of the 
back.  The examiner opined that the Veteran did have some 
mild impairment regarding his left knee with some loss of 
motion and X-ray evidence of arthritis.  The examiner 
commented that the Veteran continued to have some callus 
formation on his feet as described in the report, and 
discussed above.  The examiner opined that he did not 
believe that the Veteran had any clinically significant pes 
planus, noting the Veteran did not require any crutches or 
braces or wheel chair to move from place to place.  The 
examiner commented that there was no evidence that the 
Veteran had had permanent loss of use of his lower 
extremities or his feet.  The examiner concluded with an 
opinion that he did not find objective evidence that the 
Veteran was unemployable due to his back, knee, or feet.  

The report of a February 2007 VA examination shows that the 
examiner evaluated the Veteran's service-connected back 
disorder with special attention to the secondary loss of use 
of a leg, need for specially adapted housing or vehicle, and 
for unemployability.  The Veteran reported complaints that 
his back "locks up" at times, and he gets numb in the thighs 
at night, and sometimes when walking his left thigh would go 
numb.  He reported having low back pain every day, with no 
radiation.   

Examination showed normal gait and station with good 
heel/toe/tandem walk.  Motor strength was 5/5 with normal 
tone, bulk, dexterity, and coordination.  Sensory testing 
showed subjected decrease to pin prick and temperature in 
the legs which did not conform to root or peripheral nerve 
distribution, except for bilateral lateral femoral cutaneous 
nerve distributions.

After examination the examiner made an assessment of 
mechanical back pain; noting the Veteran had no neurologic 
deficits related to the lumbar spine.  The Veteran did have 
findings of meralgia paresthetica, but this was unrelated to 
the back, knees, or feet.  The examiner opined he could 
detect no objective evidence of true weakness, 
incoordination, fatigue or lack of endurance; and the 
Veteran had no neurologic deficits that would require 
special housing, special vehicle, or special treatment.  The 
examiner concluded with an opinion that the Veteran had no 
neurologic problem that would render the Veteran 
unemployable.

Review of the remainder of the medical evidence on file 
shows no findings inconsistent with findings of the above 
two recent VA examinations.  

On consideration of the totality of the evidence on file, 
including the opinions given at the two recent VA 
examinations discussed above, the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disabilities have resulted in an inability to 
work.  Basically, the competent evidence on file does not 
show that the Veteran's condition due to his service-
connected back, left knee, and bilateral foot disabilities 
is of a level of severity suggestive of impairment resulting 
in "sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Notably, the only opinions on the issue of 
employability, discussed above, are against the Veteran's 
claim. 

A Social Security Administration (SSA) decision in August 
2000 determined that pursuant to pertinent regulatory 
criteria under the Social Security Act, the Veteran was 
disabled for a period of time between January 1997 and 
December 1998.  SSA records are not controlling for VA 
determinations.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  SSA 
determinations are just that, determinations of SSA based on 
evidence evaluated pursuant to a set of SSA criteria, which 
is different from the criteria under which VA assesses the 
employability of the Veteran.

The service-connected disabilities were all evaluated by the 
RO in rating decisions in the 2000s that were all appealed 
to the Board and there adjudicated in decisions dated in 
August 2003 (left knee), September 2006 (foot disabilities 
except pes planus), and July 2008 (bilateral pes planus, and 
mechanical back pain disability).  The evaluations assigned 
or continued in those decisions signify varying levels of 
impairment and impact on the ability to work.  

The Board decisions are all final, and the Veteran has not 
later raised a claim that an increased disability rating is 
warranted for any disability.  Nor on review does the 
evidence on file show this, or show that any of these 
disabilities impact the Veteran's ability to work so 
significantly as to warrant a TDIU.  

Moreover, to the extent that there are other non-service-
connected disorders, none of the effects of such conditions 
may be considered in determining whether a grant may be made 
in this claim on appeal.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  

In sum, the evidence does not show that the Veteran is 
incapable of performing the physical and mental acts 
required by employment due to his service-connected 
disabilities.  On considering whether a TDIU rating is 
warranted under 38 C.F.R. 
§ 4.16(b), the evidence does not show-even when considering 
the limitations and exacerbations due to the Veteran's 
service-connected disabilities-that some factor exists that 
takes this Veteran's case outside the realm of the usual so 
as to render impracticable his schedular ratings.

On this point, the schedular rating criteria are not shown 
to be inadequate to rate the Veteran's service-connected 
disabilities.  The clinical evidence pertaining to the 
bunionectomy and hammertoe disabilities show they were 
evaluated to be mild in severity.  As to the other service-
connected disabilities, each is rated below the maximum 
allowable under the relevant diagnostic codes.  See 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5242, 5260, 5276, 
5280, and 5282.  While the evidence may show that the 
service-connected back, left knee, and bilateral foot 
disabilities in combination may limit the Veteran to 
sedentary employment, this is insufficient by itself to show 
that service-connected disabilities preclude sedentary 
employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
rating.  See Van Hoose, supra.  The preponderance of the 
evidence is against the claim that the Veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  A TDIU is 
limited to consideration of service-connected disabilities.  
For the reasons set forth above, the Veteran's service-
connected disabilities simply have not been shown to result 
in total disability.  Entitlement to TDIU is thus not 
established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disorder, to include 
as secondary to injury due to use of crutches associated 
with status post bilateral bunionectomies with bilateral 
hammer toe and pes planus is denied.

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


